Title: To George Washington from Beauregard and Bourgeois, 14 October 1789
From: Beauregard and Bourgeois
To: Washington, George


          
            [New Orleans, 14 October 1789]
          
          We the underwritten Subjects of his Catholick Majesty residing in New Orleans on the River Missisipi, most respectfully beg leave to address ourselves to your Excellency on a subject in which we find ourselves aggreved and that we are in Duty bound to communicate to you, who are the Father and great Protector of your Country, whose Honor we are persuaded you will not suffer, even in the smallest degree to be tarnished with Impunity.
          Oliver Pollock acted as Agent for Congress and the State of Virginia in this Town during the early part of the late Revolution which has terminated so happily for the Rights of Mankind and to your immortal Glory. In the Year 1780 he had occasion for Money to support the Demands of the Army of Virginia then acting in the Western parts of that State; and to raise the necessary supply for that purpose, he offered us for Sale Bills of Exchange on France, at this Time we knew Pollocks circumstances to be very low, we always knew his Abilities as a Man of understanding to be mean, and that he being Ambitious, and grasping it was not improbable that he had rather assumed the Character of Agent than that he actually enjoyed it by any Appointment or Authority from Congress or the State of Virginia for indeed we conceived his Capacity inadequate to any office beyond that of a Pensylvania Constable. We therefore refused to purchase his Bills untill he convinced us that he was a regularly appointed Agent. This he delayed not to do, & by producing to us a Letter bearing date the 6th of November 1779 from Govr Jefferson of Virginia and the Board of Trade of that State authorizing & empowering him to draw Bills on the House

of Penet, Dacosta Freres & Co. of Nantz for 65.814 Dollars & five Ryals; This Letter at once removed our Doubts as to Pollock’s appointment, and as to his right of drawing Bills of Exchange as above related, and considering the afore said Letter as a Caution and Ample Guarantee to us for the due Payments of the Bills or in the alternate case of their being returned unpaid, that we should be reimbursed with all Damages which we might sustain in consequence, conformable to the usage of Merchants and the Laws of Bills of Exchange we unfortunately bought his Bills & paid him instantly in Gold & Silver for them.
          These Bills we sent to our respective Correspendents in France to do the needfull for us. we waited 18 Months in painful suspence for their Fate; at length we received advice that they were not and would not be accepted this information to us was alarming and it was rendered still more dreadfull to us by the news we had from the North that Lord Cornwallis had in the full carreer of success entered the State of Virginia from the South, Burnt all the Tobacco, and Ware Houses of that Country and from all and every appearance of things the War at that time did not promise a favourable termination for America, at this Period Pollock had neither Fortune, Character, or Credit, His insignificance, Poverty, and the general dislike of the good People of this Country towards him readily procured him a Passport to quit this Country leaving us hopeless, of ever touching a farthing of the Money he received of us for the aforesaid Bills, but the War took a favourable turn in 1782 and Great Sir under the Protection of Heaven as you evidently have been during the great revolution of America, you conquered your Enemy you conquered the most Puissant Power of Europe, and in the Year 1783 restored Peace to your grateful Country; Our hopes then revived, that Virginia ever famed for good faith would reimburse us the Money we advanced her Servant Pollock, in the moment of her Want.
          In 1784 we were informed that Mr Pollock had settled all his Publick Accompts with the State of Virginia in which he included our Demands with an allowed Damage of 18 ⅌ Cent and an Interest of 6 ⅌ Cent ⅌ annum. Yet untill the Year 1787 we heard no more on this Subject, When Daniel Clark, Pollock’s Agent here and they say is concerned with him, did inform us that he had orders from Mr Pollock to take up our Protested

Bills and to allow us 12½ ⅌ Cent damages & 5 ⅌ Cent ⅌ annum Interest and this in the Paper money of this Country of which 162½ Dollars were only equal to 100 Silver Dollars, we consented to take any Payment he made us having still confidence in the Honor and Justice of Virginia, that on a Representation from us she would reimburse us the difference between what he Pollock paid us and what he Pollock has charged the State with.
          As Mr Pollock has settled his account with the State of Virginia in solid Mexican Dollars so we humbly conceive he ought to have settled with us in the same solid money and not in Paper Currency at 62½ ⅌ Cent Loss. If Mr Pollock charges Virginia 18 ⅌ Ct Damages & 6 ⅌ ct ⅌ annum Interest on our protested Bills we humbly conceive he as an honest Man, should allow us the same.
          We are the fair Creditors and Claimants of the State of Virginia, we ask no more of her than what is honestly our due; She nobly settles with Pollock, and Pollock basely attempts to defraud us, as we believe he has defrauded her, We paid Pollock for his Bills in Gold and Silver, How does he reimburse us at the end of 9 Years? in paper Currency depreciated 62½ p. % under par. To God, the Honor of Virginia, and the Justice of the President of Congress, we submit our Claim with Humility trusting that the unconscionable and avaricious Pollock shall be compelled to pay us, a Sum equal to that which Virginia on the same account and for the same Purpose allows to him.
          We humbly take leave to enclose a State of our Accounts from a comparative view of them it may be seen at a Cast of the Eye how much Mr Pollock would wish to rob us of; Individuals may rob States with Impunity but they are seldom allowed to rob each other without being exposed.
          We now conclude this Representation with an humble Request that your Excellency will cause Justice to ⟨be⟩ done between us and Mr Pollock; praying the Omnipotent to take you into his holy Keeping & that you may be as successful in governing the United States of America as you have been in the Command of her Armies.
          
            Luis Toutant
            Beauregard
            Le Bourgeois
          
        